                             UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA


SONY MUSIC ENTERTAINMENT, et al.,

         Plaintiffs,

v.
                                                       Case No. 1:18-cv-00950-LO-JFA
COX COMMUNICATIONS, INC., et al.,

         Defendants.




                                       NOTICE OF HEARING

             PLEASE TAKE NOTICE that, pursuant to the Court’s previous order setting hearings on

     Summary Judgment and Daubert Motions (ECF No. 223), Plaintiffs will present oral argument in

     support of their Motion for Summary Judgment (ECF No. 312) and Motions to Exclude Certain

     Expert Testimony (ECF Nos. 285, 287, 289, 291, 293) on Friday, October 18, 2019, at 10:00 a.m.

            Plaintiffs will also present oral argument in support of their Motion for Judicial Notice

     (ECF No. 283) on Friday, October 18, 2019, at 10:00 a.m.



     Dated September 3, 2019                                     Respectfully Submitted,

                                                                 /s/ Scott A. Zebrak     /
                                                                 Scott A. Zebrak (38729)
                                                                 Matthew J. Oppenheim (pro hac vice)
                                                                 Jeffrey M. Gould (pro hac vice)
                                                                 OPPENHEIM + ZEBRAK, LLP
                                                                 4530 Wisconsin Avenue, NW, 5th Floor
                                                                 Washington, DC 20015
                                                                 Tel: 202-480-2999
                                                                 scott@oandzlaw.com
                                                                 matt@oandzlaw.com
                                                                 jeff@oandzlaw.com
                                                                 Attorneys for Plaintiffs
